 


109 HJ 57 IH: Proposing an amendment to the Constitution of the United States protecting religious freedom.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 57 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Istook (for himself, Mr. Bishop of Georgia, Mr. Aderholt, Mr. Akin, Mr. Alexander, Mr. Bachus, Mr. Baker, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Barton of Texas, Mr. Beauprez, Mr. Bishop of Utah, Mr. Bonilla, Mr. Bonner, Mr. Boozman, Mr. Boustany, Mr. Brady of Texas, Mr. Brown of South Carolina, Ms. Ginny Brown-Waite of Florida, Mr. Burgess, Mr. Burton of Indiana, Mr. Calvert, Mr. Carter, Mr. Chabot, Mr. Chocola, Mr. Coble, Mr. Cole of Oklahoma, Mr. Conaway, Mrs. Cubin, Mr. Culberson, Mr. Davis of Kentucky, Mrs. Jo Ann Davis of Virginia, Mr. Deal of Georgia, Mr. DeLay, Mr. Doolittle, Mr. Duncan, Mrs. Emerson, Mr. English of Pennsylvania, Mr. Everett, Mr. Feeney, Mr. Flake, Mr. Forbes, Ms. Foxx, Mr. Franks of Arizona, Mr. Garrett of New Jersey, Mr. Gibbons, Mr. Gingrey, Mr. Goode, Mr. Hall, Ms. Harris, Mr. Hayworth, Mr. Hefley, Mr. Hensarling, Mr. Herger, Mr. Hoekstra, Mr. Hunter, Mr. Issa, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mr. King of Iowa, Mr. Kingston, Mr. Kuhl of New York, Mr. LaHood, Mr. Lewis of Kentucky, Mr. Linder, Mr. Lucas, Mr. Marchant, Mr. McCaul of Texas, Mr. McCrery, Mr. McHenry, Mr. McIntyre, Mr. Miller of Florida, Mrs. Musgrave, Mrs. Myrick, Mr. Neugebauer, Mr. Norwood, Mr. Otter, Mr. Pearce, Mr. Pence, Mr. Peterson of Pennsylvania, Mr. Pitts, Mr. Platts, Mr. Price of Georgia, Mr. Radanovich, Mr. Rahall, Mr. Renzi, Mr. Rogers of Kentucky, Mr. Rogers of Michigan, Mr. Rogers of Alabama, Mr. Ryun of Kansas, Mr. Sessions, Mr. Shimkus, Mr. Shuster, Mr. Smith of New Jersey, Mr. Souder, Mr. Stearns, Mr. Sullivan, Mr. Tancredo, Mr. Taylor of North Carolina, Mr. Taylor of Mississippi, Mr. Terry, Mr. Tiahrt, Mr. Wamp, Mr. Weldon of Florida, Mr. Westmoreland, Mr. Whitfield, Mr. Wicker, Mr. Wilson of South Carolina, Mr. Jindal, Mr. Davis of Tennessee, and Mr. Hayes) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States protecting religious freedom. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification, and is intended to include protection of the Pledge of Allegiance to the Flag, the display of the Ten Commandments, and voluntary school prayer: 
 — 
 To secure the people’s right to acknowledge God according to the dictates of conscience: The people retain the right to pray and to recognize their religious beliefs, heritage, and traditions on public property, including schools.The United States and the States shall not establish any official religion nor require any person to join in prayer or religious activity.   . 
 
